 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDRea Trucking Company, Inc.andGeneral Teamsters,Warehousemen and Cannery Workers Local Union556, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica,IndependentandReaTruckingCompany, Inc., Shop Grievance Committee. Case19-CA-3930June 10, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn February 19, 1969, Trial Examiner William E.Spencer issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices within themeaning of the NationalLaborRelationsAct, asamended,and recommendingthatit cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's.Decision. TheTrial Examiner also found that the'Respondent hadnot engaged in certain other alleged unfair laborpracticesand recommended dismissal of theseallegations.Thereafter,theRespondentfiledexceptions to the Trial Examiner'sDecision and asupporting brief, and the General Counsel filed abrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and the briefs,and the entire record in this case,and hereby adoptsthe findings,conclusions,and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNationalLaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Rea TruckingCompany, Inc., Touchet,Washington, its officers,agents,successors,and assigns,shall take the actionsetforth in the Trial Examiner'sRecommendedOrder.February 8 and March 22, 1968, by the Union herein, theGeneral Counsel of the National Labor Relations Board,the latter hereinafter called the Board, issued hiscomplaint dated April 4, 1968, alleging in substance thattheRespondent herein discharged some twenty of itsemployees in violation of Section 8(a)(3) of the NationalLabor Relations Act, as amended, hereinafter called theAct;initiatedtheformationanddominatedthefunctioningof a grievance committee in violation ofSection 8(aX2) of the Act; by these, and numerousstatements and acts, violated Section 8(a)(1) of the Act.Respondent in its duly filed answer denied having engagedin any of the alleged unlawful acts.Pursuant to due notice, a hearing on the aforesaidcomplaintwasheldbeforeme in Walla Walla,Washington, on June 6, 7, and 18, 1968, with all partiesrepresented and participating.Upon the entire record in the case, my observation ofthe witnesses, and consideration of the briefs filed with meby each of the parties respectively, I make the following:FINDINGS OF FACT1.THE RESPONDENTS BUSINESSRespondent, a Washington corporation, is engaged atTouchet,Washington, in the manufacture of truck trailers.Itannually received in excess of $50,000 from sale oftrailerstocustomers located outside the State ofWashington.II.THELABOR ORGANIZATION INVOLVEDGeneralTeamsters,WarehousemenandCanneryWorkers Local Union 556, affiliatedwithInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Independent,herein called the Union,is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Interference, Restraint, Coercion1.Organizational activityTheUnion began its organizational efforts amongRespondent'semployeesinNovember1967.OnNovember 30, the Union petitioned for a Board election.The election, based on a consent agreement, was held onJanuary31.TheUnionwaschosenbargainingrepresentative by a majority of those voting.2.The issuesNumerous alleged coercive statements and coercive actsand conduct by the Respondent; Respondent's allegedassistanceto and control of a "grievance committee" inviolation of Section 8(a)(2) of the Act; and some twentyalleged discriminatory discharges, some occuring singly,some in groups.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM E. SPENCER, Trial Examiner: Pursuant to anoriginal charge and an amendedcharge filed respectively3.Respondent's knowledge of union activities and ofthe identity of employeesengaging thereinIt is firmly established that Respondent had knowledgeof its employees organizational activities from the start.Employee Wilbur Knapp presented an authorization card176 NLRB No. 67 REA TRUCKING CO., INC.521toTruck Foreman Buster Katsel, who rejected it withsuggestions as to that part of the human anatomy where itmight properly be interred. Respondent's vice president,John Rea, Jr., suggested that employee Arnold Chenoweth"talk to the men and talk them out of this union thing."He also told Chenoweth that if the plant went union hisfather would lock the doors. On or before December 6,theRespondent was in possession of the Board's letteradvisingRespondent of the filing of the Union's electionpetition.This letter was read to the employees at ameeting called by John H. Rea, Sr., Respondent'spresident, on December 6.4.TheDecember 6 and 12 meetingsissued the threat that the three employees, as instigatorsof the Union, had better start looking for another job,that regardless of the outcome of the scheduled electiontheir employment would be terminated and all he wouldneed would be an excuse for their discharge.'Following his meeting with the three employees, Reahad all the employees assembled in the lunchroom, wherehe singled out several of them for questioning concerningtheir interest in the Union, among them Jerry Noblin andKnapp; said Knapp was poorly qualified to lead the menin organizational activities and would not long be workingforRespondent because of his union involvements. Also,according to the General Counsel's witnesses, there was aconsiderable repetition of statements made by Rea, Sr., inthe December 6 meeting.Themeeting of December 6 was opened with afinancial report of Respondent's office manager, WilliamMartin, tending to show that Respondent was losingmoney.' During the meeting, Rea, Sr., announced that nomore overtime would be allowed. Overtime was in factthereafterdiscontinued.Reatestifiedthatthisannouncement was made in the context of Martin'sstatement showing financial loss.' It is established,however, in the credible testimony of several witnesses,thatduring this same meeting, Rea read the letterannouncing the filing of the Union's petition; suggestedthat employees take a straw vote to determine whether amajority wanted union representation - no such vote wastaken; asked why the employees wanted a union, andwhen certain employees in answering referred to betterwages, paid holidays, health insurance and the like, statedthat Respondent would not pay an employee for any daythat he did not work, nor would it pay his medical bills,and that he would lock the doors or sell the businessrather than deal with the Union. He further stated that byrefusing to bargain he would force the Union to strike,and that he, Rea, an expert marksman, would shoot thefirst picket who stepped on company property. In this laststatement he referred a labor dispute at some otherlocation and damage suffered to his equipment as a resultof that dispute.Reametwith the employees a second time onDecember 12. Apparently, the December 6 meeting wasthe first that he had ever held with employees. Prior to themeetingofDecember 12, he summoned EmployeeChenoweth to his office and told him, according toChenoweth's credited testimony, that he knew Chenowethwas one of the instigators of the Union; asked Chenowethto name four other employees involved with him in theorganizationaleffort,andwhenChenoweth refused,directed him to summon Wilbur Knapp and Lance Slack.When the three employees were in his office, Reaquestioned them on why they wanted the Union torepresent them, stated that he would not pay for healthinsurance or holidays, and that the employees wouldreceive lower wages if they chose the Union. He thenN'Respondent would not stipulate that Martin was a supervisor within themeaning of the Act.He became office manager in October 1967, and onnumerous occasions served as Respondent's spokesman in dealing withemployees I find that in matters material to the issues herein he acted asRespondent's agent and that the employees would reasonably regard himas representing Respondent.'Rea testified that he discussed the matter of overtime as an economicfactor,unrelated to the Union;that overtime had already been cut down"gradually" since July I; that because of excessive costs in relation toselling prices, he told the employees that there were three alternatives "togo out of business,get more production out of the fellows . . . or cut ourcrew back to a small volume."5.Otheralleged antiunion statementsItwas Employee George Elwell's credited testimonythaton about December 6, after overtime had beenstopped, he told Rea, Jr., that he was not making enoughinwages on a 40-hour week, to which Rea replied, "Youguys should take Bill Knapp out and nutted [sic] him forbringing the Union in. Don't blame me." Office ManagerMartin twice interrogated Frank Moss on how he wouldvote in the election, and said if the employees chose theUnion everyone would be out a job and Rea, Sr., wouldclose down the business.6.Concluding findings on alleged coercive statementsand conductThe findings above are based on a composite view ofcredible testimony of the several witnesses for the GeneralCounsel,whose testimony while differing in details,repetitive to a degree, and at times somewhat confused insuch matters as dates, was on the whole, and in materialrespects,mutually corroborative.No reliance has beenplacedon testimony that I considered of doubtfulcredibility.Rea, Sr., without specifically denying many oftheantiunionstatementsattributed to him, gave adifferentversionof the two meetings he had withemployees in December, but even if his explanations werecreditedinfulltherewouldremainenoughofuncontradicted testimony to establish his strong antiunionbias,interrogationsofemployeesundercoercivecircumstances, and threats of retaliatory actions in theevent the employees chose union representation. Histestimony that his announcement of overtime wasunrelated to the employees' organizaional activities, washardly credible considering the entire context of hisremarks in which the announcement was made, and histhreat to shoot the first picketing employee who set footon his property was both gratuitous and coercive in viewof his prior statements that by refusing to bargain withthe Union he would force it to strike. His explanation ofthe threat of discharge made during his interview withChenoweth,Knapp, and Slack, I find unacceptablebecause the thrust of the entire interview was tointerrogatetheseemployeesconcerningtheirunionactivities and to express his resistance to union demands.In such a context his threat of discharge would reasonablybe construed as having its base in their union affiliation,'Rea admittedthathismeeting with the threeemployees occurred, thathe questioned themabout the Union, and thatat the endof themeeting hetold them thatif they didnot get their productionup theymight just aswell lookfor another job. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether or not it was as pointed and emphatic as it wouldappear to have been in the testimony of the threeemployee witnesses. The threats to close the plant ratherthan deal with the Union, made by both himself andsubordinates,harkens back to an earlier day in laborrelationswhen there was little novelty in this type ofemployer reaction to his employees'organizationalactivities.In all, we have in Respondent's statements andconduct the grossest sort of interference with itsemployees'righttoorganize.Independentlyof thedischarges,such statements and conduct are flagrantlyviolative of Section 8(axl) of the Act, and it is so found.7.The incentivepay increasesOn January 12, 1968, only a little more than 2 weeksprior to the election of January 31, the Respondentannounced to its employees that it was instituting anincentive pay program,by which a 20-cents-an-hour bonusto be increased as the number of hours to construct atrailer decreased,would be paid employees.This increase,without parallel inRespondent'shistory,under othercircumstances may well have been viewed as economicallymotivated, but when it is viewed in the light of layoffsoccurring on February 1 and thereafter, and Respondent'sopen hostility to its employees'organizing activities, itstimingcan only beseenasstillanother effort byRespondent to influence the results of the forthcomingelection.Accordingly,it is found that the granting of theincreaseswas violative of Section 8(aXl) of the Act.Promise of benefits and threats of reprisal are, under thedecisions,equally coercive.8.Alleged 8(a)(2)At theDecember 6 meeting,afterquestioning hisemployees on their reasons for wanting a union,Rea, Sr.,suggested the formation of a "grievance committee";called for nominations for places on such a committee;and with the nominees out of the room,in the presence ofRea,Sr.,Martin, and Katsel,the employees electedChenoweth and Jack Gawith, with George Elwell asalternate,toconstituteacommittee to representemployees in presenting grievances to management. Rea,Sr., directed the employees to channel all complaints tohim through this committee. The Committee thusconstituted met twicewithRea, Sr.,and at these meetingsdiscussed a heating problem and the matter of overtimepay-Itisobvious, I think, that Rea, Sr., proposed theformation of this committee as a substitute for unionrepresentation and that under the conditions attending itsformation it was incapable of functioning as a bona fidelabor organization.The fact is, however, that it had noconstitution,no bylaws,and that after the meetings itceased to function.The probabilities of its revival as alabor organization are so remote that I do not deem adisestablishment order justified.In fact,Iam unable toconsider that in its brief existence it ever functioned as alabor organization.However, Rea's action with respect toitwas an unlawful interference with his employees'organizational rights and a restraint upon those rights. Ishallaccordinglyfindan8(aXl)violation,whilerecommending dismissal of the alleged 8(aX2).B. The Discharges1.Richard AngellBeginningwithMay 29, 1967, Angell was employed bythe Respondent as a draftsman, a fulltime employee untilthe fall college term began, and thereafter until he wasdischarged about December 16 on a part-time basis. InJune, according to Angell, he asked Martin what hethought would happen if the plant was organized andMartin said Rea, Sr., would close it. Angell at that timeexpressed the opinion that a union might be a good thingfor the employees. It is by no means clear, however, thatMartin at that time occupied a supervisory position. Rea,Sr., testified that Angell was employed as "summer help"but following Respondent's practice of helping its studentemployees,was kept on for part-time work, with theunderstanding that he would keep regular hours. In lateNovember, a dispute arose between Angell and Rea, Jr.,about his keeping regular hours and Rea,Jr., told himthat he was discharged. Due to the intervention of Rea,Sr., he was kept on and there appears to have been nofurther question about the regularity of his working hours.Admittedly, however, there was friction between AngellandMartin over the preparation of a parts book. Toresolve their differences, Angell went to Rea, Sr., and theupshot was that Rea, Sr., told him that if he could notwork out his differences with Martin satisfactorily one ofthem would have to go. On the morning following thisconversation Rea, Sr., discharged Angell. This was a fewdays after the December 12 meeting of Rea, Sr., with hisemployees.Angell testified that on the occasion of hisdischarge, Rea, Sr., referred to him as a "trouble maker"and said that he should never have let him and Knappcome back.There is no evidence that Angell ever affiliated with theUnion, and the only testimony elicited from him on directexamination relating to a union was the conversation hehad with Martin in June 1967. On redirect, however, hetestified that he had numerous conversations of like naturewithMartin.His characterization of these conversationswas that "they were just friendly and across the board,sort of.."Concerning the only conversations he hadabout the Union with Martin after the latter becameofficemanager, he testified:We talked about what people in the shop were sayingabout theunion,what I had heard and what he heardto a certain extent. I didn't reveal any names. I justsaid what they wanted, benefits and things like this, andIremember talking to him about they wanted paidholidays and asking him it won't be so bad if Johnwould go along with some paid holidays, meaning JohnRea, Sr. He said that would never happen. And wetalkedabout the things that had happened in themeetings.And this was just over the board, anexchange of opinions like it had been before.Any discharges involving employees known to Rea asfavoring the Union,occurring after Rea's remarks to hisemployees at the December meetings, require carefulthough objective scrutiny, but there is enough substance toAngell's friction withMartin over the parts book that Ifind it as reasonable to believe that it was this whichprecipitated his discharge as to attribute it to his unionactivities,which as far as we know, consisted entirely ofwhat he described as a friendly give-and-take of opinionwithMartin. It is not even certain that he would havebeen included in the voting unit. If it was Rea's intentionto get rid of the most active of the union adherents - and REA TRUCKINGCO., INC.523there is good reason in his own statements to believe thathe would undertake this - there still would remain adoubt as to why he would single out part-time employeeAngell.Knapp's testimony that Martin said Angell wasdischarged for his union activity was not very convincinginview of his placing the alleged statement on a dateprior to Angell'sactual discharge,and in view of theactualfrictionwhich developed betweenMartin andAngel,frictionseriousenough that Angell bypassedMartin and went to Rea, Sr.,with his complaint.This isanother of those times when I must recommend dismissalof a case while harboring some doubts as to the actualcausation of the discharge.2.Wilbur KnappKnapp,known to the Respondent as one of theinstigatorsof the organizationalmovement,was inRespondent'semploy from May 1966 to December 14,1967. In late November,he was given a"probational"wage increase.Rea, Sr.,testified:"during that next weekhe refused to do some of the jobs that he was told to do,or asked to do politely. On numerous occasions he refusedtodo the work for the individuals that needed thematerial,so he just plain told them to go to the devil. Hedidn'treally care. . .And when Friday rolled around thatweek,why,.Icalled him into my office,and I toldhim that he hadn'tproved to me that he was doing hisbest at the job, and I was going to take the 10 cents anhour away." This occurred about December 1. Knappadmitted on cross-examination that in late November hehad a dispute with Martin about keeping time records,and when Rea talked to him about it, he told Rea thatMartin had no business giving him orders because Martinwas only a draftsman,whereupon Rea advised him thatMartin was following his,Rea's, orders.Knapp admittedthat his differences withMartin were"vigorous"; andquestioned on cross-examination:"You swore at him, atMartin?"testified,"I told him to go . . ." to "Get out ofhere and let me do my job."Knapp also admitted oncross-examination that on an occasion in September hewas told by his shop foreman that he was on probation.Coming to the incidents relied on by the Respondent asprecipitatingKnapps'discharge,itappears that on oraboutDecember 16, the Respondent instituted a jobtrainingprogramforitsemployeesundertheGovernment'sManpowerTrainingandDevelopmentprogram.In this connection employees were asked to signcertain forms.James Strand,one of two governmentrepresentatives on hand at the time,testified:Well, we were filling out the personal characteristicforms and of course the pledge form that he [Knapp]would agree to report on time and to take part in thetraining as outlined in the contract.Iexplained theprogram to him as best I could and he did not seem tocomprehend or he did not seem to sign the forms afterIwas through,so I could not quite determine whetherhe did not understand or whether he did not want tosign.He made a statement he did not like to sign alegal contract.Iexplained this was not a contract andhe still did not want to sign,so I called John Rea, Jr.,over to explain,thinking perhaps that he would trustJohn Rea a little more than he trusted me. So JohnRea, Jr.,explained it to him and at that time he didsign it.My thinking,also, is that possibly he did notquite see the form well enough to sign,because earlierhe claimed to me he did have trouble with his eyes ....He did have to find out,on the sheet of paper, wherehe was supposed to sign.After having signed and after having returned to theshop,Knapp came back a second,and possibly a third,time. He testified:Iwanted to find out whether I was to be a trainer ortrainee.I thought I understood I was to be trained onthe saw and I had already been there a year and a half,and there was nothing to train me at in another year.Phyllis Dial, Respondent's bookkeeper,testified that onone or both of these later appearances at the office,Knapp's attitude was one of belligerance,that he spoke ina loud voice,etc.This is borne out to a degree by thetestimony of Ivan Bailey,the second of the governmentrepresentatives on hand during the Knapp interview, thatKnapp,on his return trip to the office,seemed"a littleaggravated,"and that he,Bailey,said to Rea, Sr.,subsequent to Knapp'sdischarge,thatKnapp"seemedkind of worked up."Concerning the actual discharge,Rea, Sr.,testified thatwhen Dial reported that Knapp did not want to sign thetraining program forms he instructed her to tell Knappthat he did not have to sign, that it was to his advantage,notRea's.Shortly thereafter,when Dial reported thatKnapp was causing a disturbance about the form, Reahad Knapp brought to his office where he told him,according to his testimony,that he was"through," thatRea had"had enough." "I instructed him," Rea testified,"to get his time card and bring it back here and not tostop and visit along the route,and I followed him outthere to make sure he did."Knapp testified that on theoccasion of his discharge,Rea referred to him as a"troublemaker."EmployeeChenoweth,acrediblewitness, testified that Rea told him that he had dischargedKnapp because"hewas a trouble maker among thecrew."Granting that from the entire record it may be inferredthatKnapp, aside from his union activities, was to someextent a troublesome employee,no contention is madethathewas actually incompetent,he continued inRespondent'semploy after having been placed onprobation,and his probationary wage increase waswithdrawn subsequent to the time when he had solicitedForeman Katsel to sign a union authorization card. Notonly was he known to the Respondent as one of theinstigators of the organizational movement,but he wasone of the three employees called to Rea's office onDecember 12 where they were questioned by Rea on theirunion inclinations and warned by him, according to theirtestimony,that they would be out of work as soon as hecould find an excuse for discharging them.4 The dischargefollowed two days later and under circumstances that addto rather than subtract from the equivocal posture ofRespondent's defense. I am convinced,as Knapp testified,that the job training program had not been explained tohim in advance to a degree that when asked to sign theforms he would have been fully acquainted with what hewas signing.Obviously,when he returned to the officeafter signing the forms,he was disturbed for fear that hehad signed up to become a trainee on a job in which hewas already proficient.He doubtless was somewhatAs previously found,Rea's version of these remarks was that he toldthe three employees"to go back out to the shop and go to work."that "ifthey didn'tget their production up that. . .they had just as well look foranother job."Iam convinced that whether or not he used exactly thewords attributed to him by the three employees,that the context of hisremarks was such that the employees would reasonably believe that thethreat of discharge had its basis in their union activities. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDagitated, and may well have spoken in a loud voice, butthere is no evidence that he was profane or abusive, ordeliberatelyattempting to cause trouble. I can onlyconclude that, viewing Respondent's defense in its mostfavorable aspect, there was mixed motivation in Rea'sdischarge action in which a substantial element wasKnapp's union activities. Accordingly, I find his dischargein violation of Section 8(a)(1) and (3) of the Act.3. Jerry NoblinNoblin, inRespondent's employ from August toDecember 18, 1967, worked in Respondent's shop andwhen directed to do so drove a truck. The reasonadvanced by Respondent for his discharge on December18 was that he refused orders that he was to haul wheat.Shortly after he was hired, Noblin told Rea, Sr., thathe would not drive a truck the way the schedule was thenset up, and at that time Rea discharged him. It does notappear, however, that the discharge became effective.Noblin testified that he told Rea he thought things couldbe worked out, and that he then went ahead and drovetruck in a manner that conformed to his originalsuggestion.According to him, he was instructed to workin the shop on December 18 by Rea, Jr. The previousweek or so, he had hauled wheat and found itunsatisfactory because some days he was paid only $4,and some days was unable to haul on account of rain.Because of this experience he went to Rea, Jr., theforeman of the shop, and asked if he could return to theshop.Rea informed him that he could. Noblin admittedthat early in the morning of December 18, Earl Bruskirk,a truck driver, called him about hauling wheat. Noblin'sexplanation of his refusal was that Rea, Jr., was aforeman whereas Bruskirk was not, and that in reportingfor work in the shop rather than hauling wheat he was butobeying the orders of his superior.Truck Foreman Katsel testified that, unable to reachNoblin on the Thursday previous to the discharge, he toldBruskirk to instructNoblin to report for a truckingassignment, and that Bruskirk later reported to him thathe had reached Noblin, and Noblin "wasn't going tomake the trip." Katsel thenassignedanother driver to thejob.According to Katsel, he at that time decided todischarge Noblin for refusing a trucking assignment, butwas unable to reach him until the following Monday,December 18, when he saw Noblin working in the shop.Rea, Jr., the shop foreman, admitted that on the occasionin questionhe authorized Noblin to work in the shop. Hetestified thatNoblin came to his house, said he was allthrough hauling and didn'twant to sit around doingnothing, and wanted to know if there was any work to doin the shop. Rea replied that there was work in the shopand that if Noblin was sure he had no more hauling heshould reportMonday morning (December 18) for shopwork. According to Rea, Jr., Katsel and Rea, Sr., on themorning in question,wanted to know of him why Noblinwas working in the shop. It was only then that he learnedthatNoblin had refused to haul grain. Noblin was thencalled intoRea,Sr.'sofficeand discharged.Noblinadmitted on cross-examination that he told Rea, Sr., thathe could not make enough money hauling wheat andwanted to work in the shop. He denied that he refused tohaul.The General Counsel appears to think that Noblin wasframed or entrapped by Rea, Jr., and Katsel giving himconflicting directions and then discharging him because herelied on Rea's instruction rather than instructions relayedto him by Katsel through truckdriver Bruskirk. Katseltestified that it was not unusual for him to issue hisinstructions through one of the truckdrivers, and I acceptthis testimony. In view of Respondent's strong antiunionbias, the theory of entrapment is interesting though notquite convincing. Admittedly, Noblin did not like haulingand this was true from early in his employment when hewas tentatively discharged for insisting on shop work. Itwas equally true at the time of his discharge. Upon theentireevidence, I believe that an equally reasonableinference is that he refused or evaded instructions to drivea truck on a job which obviously and admittedly wasdistasteful to him. It is true that at the December meetingwith employees, Rea, Sr., specifically asked Noblin whathe thought of the Union, and that Noblin replied in effectthat he thought it was a good thing though he could alsounderstand Rea's opposition to it. Aside from this oneincident, there is no foundation for finding that Noblinwas active in the organizational movement or contributedto it in any way further than signing an authorizationcard.He admitted as much. It also seemed to me that inseveral instances during his examination Noblin's facultyfor recall was restricted somewhat except in matters whichbolstered his case. In all, I must find that the evidencedoes not preponderate in establishing that his dischargewas violative of Section 8(a)(3) of the Act, and therefore Ishall recommend dismissal of his case.4.Lance SlackIt is allegedthat Slack was constructively discharged onaboutDecember 30, 1967. He was known to theRespondent as one of the instigators of the organizationalmovement and was active in passing out authorizationcards to fellow employees. He was one of the threeemployees summoned to Rea, Sr.'s office on December12, interrogated about union activities and warned ofdischarge. Slack testified that on this occasion Rea said,"You three sitting here might as well start looking foranother job because no matter which way the union votegoes you are out just as soon as I can find an excuse to letyou.. "Slack testified that after overtime waseliminatedon or about December 8, he suffered asubstantial cut in his total wages. On December 30, Slackgave a week's notice to Rea, Sr., that he was quitting.Questioned, 'Did you state any reason at that time whyyou were quitting?" he testified, "Just that I had foundbetter employment." Later he testified, "I don't rememberwhat I told him. I think I told him that I could find abetter job." He had not actually obtained another job atthat time. He testified that he also told Rea that he wasquitting because of the "confusion" in the shop. In hisprehearing affidavit he referred to confusion in the shop,and in his testimony to too much "rework" and too"muchconfusion because of union activities." In the periodimmediately preceding the elimination of overtime he hadworked a considerable amount of overtime, but his totalwages were not thereafter reduced to the degree that hetestified to, and he did not work the entire 40 hours aweek allowed him during all the weeks subsequent to theelimination of overtime. Furthermore, there is no evidencethat he was discriminated against in the matter of wages,hours, or working conditions, unless we hold that allemployeeswere discriminated against because of theeliminationof overtime, in which event he would stillstand in the same position as other employees. REA TRUCKING CO., INC.525Itcould be argued that any employee who has beentold by his employer that he will be discharged because ofhis unionactivities the first time a pretext is found, is notrequired to wait around to find out just when that pretextoccurs, but on the other hand the employer may be usingthe threat merely as a tactical device for sidetracking theunion, with no real intention of effectuating it. In short,Slack never put his employer to the test, and there is noevidence that subsequent to the interview in which thethreatwas made he was singled out in any way fordiscriminatory treatment. I shall recommend dismissal ofhis case.5.The group layoffsOn January 30, 1968, within hours after the results ofthe bargaining election were published showing that theUnion had won, after consultation with his father whowas then out of town, Rea, Jr., laid off the entire nightshift.The posted notice of the layoff stated that it wasrequired because of "lack of material and insufficientfunds needed to keep a full crew busy." The noticecontinued, "It is the sad decision that a general layoff ismandatory."On the following day or a day or so later, there werefurther layoffs, the last of which was announced by Rea,Sr., to a group engaged in having Iun"ch. In all, thefollowing employees named in the complaint were laid off:FrankMoss,George Elwell, Jack Gawith, DuaneHubbs, Del White, Earl Lyons, James Sali, WilburBundy, Guy Reynolds, Leon Creel, James Bradshaw,MerrittBenson,Darrel Ard, and Gene Crump.The last four of these employees named above, and onemore, were reinstated, and it is the Respondent's positionthatcertainotherswerereinstated,orofferedreinstatement.These layoffs or discharges, as the casemay be,occurringinquicksuccession,and theRespondent offering the same defense as to each, with fewexceptions, need not for purposes of this decision bebroken down into individual groups.The Respondent's defense to these group layoffs is lackof work dueto shortage in a certainpart admittedlyessentialtotheconstructionof trailers inwhichRespondent is principally engaged. This part was knownas a D-26 cross member or extrusion. According to Rea,Sr., this part was designed in his shop, was not to beduplicated by other similar parts, could not be reproducedin the shop, and a substitution could be made only withthe consent of the buyer. Respondent's order for the partwas placed November 21, 1967, with a prominent steelcompany, was promised for delivery in January 1968, byerror the wrong material was delivered in February, and itwas not until April 18, 1968, that the D-26 was actuallyreceived.This is Respondent's story, corroborated to adegree by its records, and a letter from the steel supplycompany with whom the order was placed, dated May 24,1968 (after the complaint had been filed in this case)which stated,inter alia,"Your extruded section (die 26)which was promised for January was not finally receiveduntil early April. This was due to a delay in the approvalof your drawings, and to a mix up at the mill whichresulted in wrong material being shipped to us."As to the timing of the layoffs, Respondent's defense isthat it held up the layoffs until after the election in ordertoavoid the charge of unlawful interference with theelection. It was the testimony of Rea, Sr., and his son,that the identity of those to be laid off had beendetermined in advance of the election.Ido not intend to go into reasons advanced byRespondent for its choice of certain individuals to be laidoff,because it is clear to me that the motivation for thelayoffs considered in their entirety, regardless of theindividuals affected, is the issue, and that the selection ofcertain individuals to be included in the layoffs is not anissue.Ifthemotivation for the layoffs was solelyeconomic, we need look no further; if in whole or in part,the layoffs were motivated by management's desire andintent to punish its employees for having voted unionrepresentation, and to thwart the processes of collectivebargaining,regardlessof the individuals chosen, thelayoffs, and all of them, were illegal.'IacceptRespondent's position that a shortage of theD-26 cross-member would in time cause some dislocation,though not necessarily the cessation, of normal productionprocedures. There is no probative evidence, however, thatany employee had been idled by this shortage, assumingthat it existed, at any time prior to the January 30election, or that "makework" had been resorted to tokeep the employees occupied. As was seen in the case ofNoblin, there were jobs to be done other than buildingnew trailers, though the lattermay have been themainstay of Respondent's business. There was testimonyfrom Respondent's witnesses about falling production andfinancial losses but little or no record corroboration ofsuch testimony. It was the credible testimony of EmployeeRonaldL.Williams,thenandnow employed byRespondent and neither discharged nor laid off at anytime,that a shipment of materials was received at theplant on January 30, that there had been shortages ofmaterialsatvarious times in the past without layoffs(Rea, Jr.'s testimony was to thesameeffect),and thatthere were no more general shortages on January 30 thanon prior occasions. (The D-26 was not included in theJanuary 30 shipment.)6 He also testified that work hadbeen stopped on the construction of a single trailer priorto that date due to the D-26 shortage, but this does notappear to have idled any employee prior to January 30.Upon the entire evidence, including the fact that deliveryof the D-26 was not expected until some unspecified datein January, it seems unlikely that the layoffs were delayeduntilafter January 30 in order to avoid a charge ofelection interference.As noted, the first of the layoffs occuring within hoursof theannouncementof election results, involved theentire night shift. Rea, Jr.'s testimony that the night shiftwas chosen for this initial layoff because it was a"temporary" arrangement is not to be credited because ithad been operating without layoff for some 7 months, andwas continued after Respondent had shut off all overtimework. Furthermore, if the entire matter of the layoffs had'There is no merit in Respondent's argument that the burden was on theGeneral Counsel to prove that the employees laid off were affiliated withor active in behalf of the Union The discharge of these employeesimmediately following the Union's victory at the polls would reasonablytend to discourage union affiliation,and if the motivation, or any part ofit,was to demonstrate the futility of union representation and todiscourage further participation of employees in organizational activities, itmakes no difference whether the individuals chosen for the layoffs wereactually affiliated with the Union,or voted for it.'Admitting that he made no inventory of materials, Williams testified,"There were several times we were short of materials, and there were timeshe [Rea,Sr.] deviated from one job site and go to another,lob," and thatthis happened "fairly regularly." Admittedly,there had been no priorgroup layoffs,and in fact the record is barren of any prior layoffs due toshortages of materials. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDalready been convassed by Rea, Sr., and his son, prior tothe election, it is to be wondered why the layoffs followedin separate groups. The last of them, involving some fouremployees, was announced by Rea, Sr., to a group ofemployees in the lunchroom.'Itwas employee Williams' testimony that Rea, Sr., inannouncingfurther layoffs, said that he hated to spoil theemployees' lunch.Williams did not recall whether Reagave a reasonfor the layoff at that time. It was Williams'further credited and undisputed testimony that, aboutJanuary 25, in Rea's office, he told Rea that if he did notchange his "attitude" soon the employees would vote theUnion in, to which Rea replied, "You don't know whatyou are talking about."When Williams asked, "What ifthey do vote it in?" Rea replied, "I will either sell out orclose the doors."Williams further testified that at themeeting(which he placed on February 2) when Rea, Sr.,announced the last of the layoffs, Rea said, "You fellowsthought I was bluffing as to what I would do if the unionwas voted in. If you don't believe me now dust ask FrankMoss." (Employee Frank Moss, included in the firstgroup layoff, rented a property owned by a son of Rea,Sr.When following notice of his layoff he was in theoffice for his check,Martin handed him a noticeraisinghis rent from $35 to $70. He had received no prior noticeof the rentalincrease.)Duane Hubbs, included in the lastgroup layoff, testified that in announcing this layoff, Rea,Sr., said, "You guys thought that I was bluffing on this.All you s - t on me andIwill s- t on you." EmployeeChenoweth testified that Rea said on this occasion, "Youfellows think you have me over a barrel, but I am goingto show you that you don't have me over a barrel, and ifyou don't believe me, just ask Frank Moss." Chenowethfurther testified, as didWilliams, that on this occasionRea repeated what he had earlier said in his Decembermeetings with employees, that he would not bargain withthe Union, that to gain anything the Union would have tostrike, and that any picket that trespassed on his propertywould be shot.Though there are some variances in the testimony ofthe several employees present when Rea, Sr., announcedthe last of the layoffs, and though there may have beensome confusion as to dates, I could detect nothing thatseemed rehearsed in concert or fabricated in thistestimony. As we haveseen,both in statements made atthe time of the layoffs, and earlier statements made toemployees generally or individually,beginningwith hisearliest knowledge of organizational activities among hisemployees, Rea, Sr., directly or through his subordinates,threatened his employees with retaliation in one form oranother if they chose union representation, and repeatedlystated his intention to close down his operations ratherthan recognize and bargain with a union. While thelayoffsbeginningalmostimmediatelyaftertheannouncementof election results did not close down alloperations, they did result in loss of employement to asubstantial proportion of Respondent's total employment.As previously noted, delivery of the D-26 was notexpected until some unspecified date in January, and whilethis part when delivered was defective, that delivery did'Acco Wing to GeneralCounsel'switnesses,this occurred on February 2.Contradicting this, Rea,Sr., testified that he had not returned to the planton that date.Ithink it makes little difference whether he made theannouncement of further layoffs on February 2, or 3. or 4. I am convinced,and find,that he did make the announcement in person under thecircumstances described byWilliams and others,on a date in Februaryprior to February 5.not occur until after all of the layoffs in question had beeneffectuated.Respondent therefore could have had noknowledge at the time of the layoffs that it would provedefective. There is no probative evidence that Respondentat any time in January prior to the layoffs made anyeffort toascertaina date certain on which it might expectdelivery of the D-26, though it would seem that undernormal procedures such effort would have been madebefore Respondent decided to lay off a substantial part ofitswork crew. Also, the announcement of a wageincentiveprogram, at the very time when we are asked tobelieve that Respondent was expecting the D-26 to be inshort supplyand planninga layoff of personnel, does notincreaseour confidence in Respondent's defense. When allthe factors most favorable to that defense are weighedagainstRespondent's numerousthreats and discriminatoryacts preceding the layoffs, as well as Rea, Sr.'s statementsmade at the time of, and concurrent with hisannouncementof the last layoff, constituting in and ofthemselves an admissionof improper motivation, theevidence as a whole preponderates, I believe and find, insupport of the General Counsel's position. Accordingly, Ifind that in effectuating the layoffs of the employeesnamed in this section of the decision, the Respondentviolated Section 8(a)(I) and (3) of the Act.'6.The reinstatementsItisadmitted that following their layoff on aboutFebruary 2, Bradshaw,Benson,Ard,Moore, and Crumpwerereinstated.TheGeneralCounselseeksnoreinstatementremedywithrespecttothem.TheRespondent contends that Lyons, Halbert, and Creelrefused reinstatement, and that Reynolds, Elwell, andWhite madeno responsetoRespondent's inquiry in thematter. In support of these claims, Respondent relies on aseriesof letters sent to these individuals on or about April3, the first of which bore this text: "Please advise thisoffice byreturnmailifyou are presently available forwork," the second, where no reply was received to thefirst,the following additional text, "You are herebynotified that if you do not answer the second notice youwill hereafter consider yourself terminated and no longersubject to recall by Rea Trucking Company, Inc."Employees who have been discriminatorily laid off ordischarged are entitled to a specific and unequivocal offerof reinstatement. An inquiry of availability is not such anoffer.A discharged employee lis not to be held to haverefused reinstatement until he has received such anunqualified offer, or until he has made some statement orengaged insome conduct which clearly renders such anoffer futile, or relieves Respondent of the obligation ofmaking it.Ido not think the failure to answerRespondent's query on availability, unaccompanied by anoffer of reinstatement, discharges Respondent's obligationtomake the offer. While the response of Lyons, Creel,and Halbert to Respondent's inquiry stated that they wereemployed elsewhere, I think they are entitled to accept orrefuse reinstatementwhen the offer is made and none hasyet been made. If after being discharged by Respondentthey did not seek other employment, and accept it whenoffered, they would be liable for willfully incurred loss in'Ieerit in Respondent's claim thatSali. oneof those laid off,quit his employmentprior to or at thetimeof the layoff Admittedly, Saliwas looking for other employment,and this may have been known toRespondent,but I credit his testimony that he at no time during the periodin question advised the Respondent that he was quitting REA TRUCKING CO, INC527the computation of their backpay In short,Iam unabletoaccept their respective responses toRespondent'sinquiry asa refusalto return to Respondent's employ andan order of reinstatement will be recommended as to themalong with the others named above who have not yetreceived an offer fromRespondent7Arnold ChenowethChenoweth had been in Respondent's employ about 2years when he was discharged on about February 5 1968following the mass layoffsRespondent's defense to thedischarge was (1) that Chenoweth was a supervisor and(2) that he was habitually late to workChenoweth described his position in Respondent'semploy as welder and metal fabricator or welder andfinishman on the cattle trailers ' He was not questionedon the topic of supervising functions Employee Slackreferred toChenoweth as his immediate superior orforeman, and testified that he assigned and checked hisworkHe also testified "he worked with me' Rea Jrtestified that Chenoweth spent approximately fifty percentof his time supervising the work of other employees andhad the power to effectively recommend discharge On theother hand Chenoweth was probably the prime instigatorof the organizational campaign, along with Knapp andSlackmade the first employee contact with a unionorganizerwas one of three employees called to Rea Sr 'sofficeonDecember 12 for purposes of interrogationconcerning their union activities and a recipient along withthe other two of Rea s threats of discharge, was elected tothe grievance committee formed at Rea's suggestion andapparently voted in the election of January 30 withoutchallengeRespondent does not appear to have questionedhis inclusion in the voting unit at any time and itstreatment of Chenoweth as an instigator and participantinunion activities is hardly consistent with its presentcontention that he was a supervisor, with authority toeffectively recommend the discharge of other employeesHad Respondent so regarded him, it is reasonable toassume that it would have discharged him the first time ithad a whiff of his organizational activities had hisfellow-employees so regarded him it hardly seems likelythat they would have made common cause with him inorganizing the plant, and had he so regarded himself hiswhole course of action in defiance of Respondent's wishesin the matter would be equivocal to say the least Thematter is made difficult by the General Counsels failureto develop more fully his duties through Chenoweth's owntestimony and the testimony of others but on the entireevidence I am persuaded and conclude that he was not asupervisor within the meaning of the ActChenoweth's discharge occurred on a day when he wassome 5 1/2 hours late in reporting for work It appearsthat he relied on his own car for transportation to andfrom work, and on this occasion he reported that hewould be late due to car trouble Rea Jr , to whom hereported, told him, "All right, but hurry, we need youtoday 'Due to his lateness in reportingReaSraccording to his testimony drove by Chenoweth s housesaw Chenoweth's car parked there knocked on the doorbut got no response On returning to the plant he foundChenoweth on the job and then had him brought to hisofficeHe confrontedChenowethwithbeinglatewhereupon Chenoweth explained that he had to go intotown to get a part for his car (a fuel pump), that he hadborrowed his babysitter's car9 for that purpose since hisown car could not be used Rea, after reminding him thaton some previous occasion he had warned all employeesabout being late discharged him, after asking him "Whatwould you do in my case if I were in your seat and youwere in my seat what would you do)" to whichChenoweth replied, "I think I would let you go" Reafurther testified that in the first week following theelection he had called for the timecards and could `hardlybelieve ' that Chenoweth had been tardy so many timesAs a matter of fact in the pay periods between January 3and February 12, 1968 Chenoweth, contrary to histestimony, had been late in reporting to work on 14occasions, his tardiness ranging from 6 to 36 minutes to 8hours on one occasion and 5 hours, 36 minutes on the dayof his dischargeThis testimony was corroborated byRespondent's recordsChenoweth's situation as the wifeless father of five boyswas known to the Respondent,10 and there is no showingthat his tardiness was on any occasion unauthorized, orthat he was ever singled out for warning on account of histardinessOn one occasion he was absent from his job for8 hours and no contention is made that this absence wasunauthorized or unaccounted for That he took some 30minutes off during the period of his tardiness on the dayof his discharge to visit the union hall was not known totheRespondentaccording toReauntilafterthedischarge had been effectuated and there being no furthershowing in the matter, no inference adverse or favorabletoRespondent's position is drawn there from It doesappear, however, that Rea, Sr's concern in Chenoweth'stardiness arose only after the Union's victory at the polls,though it must have been well known to Rea Jr , the shopforeman as it occurred, and Rea's general warning toemployees on tardiness is not shown to have occurredwithinmonths of the discharge It is such circumstancesas these that take on significance when the wholebackgroundofChenoweth's involvement inunionactivities is reviewed and in particular the occasion whenhe was brought to Rea, Sr's office on December 12alongwithKnapp and Slack when, according toChenoweth's credited and corroborated testimonyRea"stated that he knew the three of us were the biginstigators of bringing the union in and we had just aswell start hunting another job because we were out All hewas waiting for was the excuse to discharge us " Rea scontinued identification of Chenoweth as favorable to theUnion is shown in Chenoweth's undisputed testimony,previously reported of his conversation with Rea in thelatter'soffice shortly before the electionOn the entireevidenceIam convinced and find that a substantialelement inRea'sdischargeofChenowethwithoutwarningwas the latter's prominence in organizationalactivitiesand Rea's determination following the electionto thwart the Union in its representation of employeeinterestsObviously if Respondent sees fit to promulgateand enforce nondiscriminatory rules on tardiness that isits prerogative, but the exercise of such a prerogative doesnot fit in with Chenoweth's discharge'Chenowethlivedalone with five children his wife having left himIexplained to Mr Rea thatthere would be times when I might be a few minutes late because I had tobe there to see that the boys got off to school properly and sometimestherewere little last minute problems that arose that required a fewminutes of my extra time Mr Rea agreed that this would be satisfactoryas long as I got there as soon as possibleThis occurred in November1967 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECTOF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above,have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYTheRespondent having discharged certain of itsemployees because theyengaged inunion and concertedactivities and having refused reinstatement to certain ofthem for the same reason,or reasons,itwillberecommended that the Respondent offer Wilbur Knapp,Frank Moss, George Elwell, Jack Gawith, Duane Hubbs,DelWhite, Earl Lyons, James Sali, Arnold Chenoweth,WilburBundy,Guy Reynolds, and Leon Creelimmediatereinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and otherrightsandprivileges,andmake them and JamesBradshaw, MerrittBenson,Tom Moore, Darrel Ard, andJames Crump, whole for any loss of pay suffered becauseof the discrimination against them, by payment (I) to theaforesaidKnapp,Moss, Elwell, Gawith, Hubbs, White,Lyons, Sali, Chenoweth, Bundy, Reynolds, and Creel, of asum of money equal to that which they normally wouldhave earned in Respondent's employ from the date oftheir respective discharges, or layoffs, as the case may be,to the date of Respondent's offer of reinstatement; (2) bypayment to Bradshaw, Benson, Moore, Ard, and Crump,of a sum of money equal to that which they normallywould have earned in Respondent's employ from the dateof their respective discharges, or layoffs, to the date oftheir reinstatement without prejudice to their seniority andother rights and privileges; (3) less the net earnings, if any,of each of the above named employees, respectively,during the said period, or periods. Backpay shall becomputed in the manner set forth in90 NLRB 289, andIsis Plumbing & Heating Co..138 NLRB 716.Respondent'sstatements,conduct,andactsfoundherein to constitute violationsof the Act,are of suchgravity and scope that a broad cease and desist order isrequired to prevent further violations.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act,engaged incommerce and abusinessaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging its employees Knapp, Moss, Elwell,Gawith, Hubbs, White, Lyons, Sali, Chenoweth, Bundy,Reynolds,Creel,Bradshaw,Benson,Moore, Ard, andCrump, and refusing reinstatement to all the aforesaidemployees except Bradshaw,Benson,Moore, Ard, andCrump, because of their union and concerted activities orfor the purpose of discouraging membership in a labororganization,Respondent has engaged in, and is engagingin,unfair labor practices within the meaning of Section8(a)(1) and(3) of the Act.4.By coercively interrogating its employees concerningtheir union affiliation and activities; threatening them withreprisals if they chose union representation; threateningthem with refusal to recognize and bargain with a unionof their choice; threatening them if they engaged inpicketing activities; interfering with and restraining themina choice of a grievance committee; offering them anincentivewage program as an inducement to reject theUnion at the polls; and by related statements, conduct,and acts, the Respondent has engaged in, and is engagingin,unfair labor practices within the meaning of Section8(a)(I) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and pursuant toSection 10(c) of the Act, as amended, it is hereby orderedthatRespondent, its officers, agents, successors, andassigns,shall:1.Cease and desist from:(a)Discouraging membership of any employee in theUnion, or any other labor organization, by discharging orin any other manner discriminating against any employeewith regard to his hire or tenure of employment, or anyterm or condition of employment, except as authorized inSection 8(a)(3) of the Act.(b) Interrogating in an unlawful manner its employeesconcerningtheirunionaffiliationandactivities;threatening them with reprisals if they choose unionrepresentation;threateningthemwitharefusaltorecognize and bargain with a union of their choice in theevent they choose union representation; threatening themwithviolence if they engage in picketing activities;initiating and dominating the formation of a grievancecommitteeorotherorganizationengagedinthepresentation of employee grievances, or other mattersrelating to wages, hours, and conditions of employment;offering them incentives for the purpose of inducing themto reject union representation.(c) In any other manner interfering with, restraining, orcoercing its employees in the right to self-organization, toform their own labor organization, to loin or assist theUnion, or any other labor organization, to bargaincollectively with representatives of their own choosing, andto engage in concerted activities for the purpose ofcollectivebargainingorforothermutualaidorprotection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected byagreement requiring membership in a labor organizationas authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)OfferWilbur Knapp, Frank Moss, George Elwell,JackGawith,Duane Hubbs, Del White, Earl Lyons,James Sali, Arnold Chenoweth,WilburBundy,GuyReynolds,andLeonCreelimmediateandfullreinstatement to their former or equivalent positions, andmake the aforesaid employees and James Bradshaw,MerrittBenson,Tom Moore, Darrel Ard, and JamesCrump whole for any loss of pay they may have sufferedas a result of the discrimination against them, in the REA TRUCKING CO., INC.529mannersetforth in the section above entitled "TheRemedy."(b)Upon request make available to the Board or itsagent,for examination and copying, all payroll records,socialsecuritypayment records, timecards, personnelrecords and reports, and all other records necessary toanalyze the amount of backpay due under the terms ofthis Recommended Order.(c)Notify any of the said employees not alreadyreinstated if presently serving in the Armed Forces oftheirrightsofreinstatementuponapplicationinaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended.(d)PostatitsplaceofbusinessinTouchet,Washington,copiesof the attached noticemarked"Appendix."" Copies of said notice, on forms provided bytheRegional Director for Region 19, shall, after beingduly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 19, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply herewith.""In the event that this RecommendedOrder isadopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decreeof a United StatesCourt of Appeals,the words"aDecree of the United StatesCourt ofAppealsEnforcing an Order" shall be substituted for the words "aDecision andOrder.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in GeneralTeamsters,Warehousemen and Cannery Workers LocalUnion 556, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, Independent, or any other labor organization,by discharging or laying off any of our employeesbecause of their concerted or union activities or in anyothermanner discriminate in regard to their hire ortenure of employment or any term or condition ofemployment.WE WILL NOT coercively interrogate any of ouremployeesconcerningtheirunionaffiliationandactivities;threatentoclosetheplantorcurtailoperations or otherwise threaten them with reprisals ifthey choose union representation; threaten them with arefusal to recognize and bargain with the union of theirchoice; threaten them with violence in the event theyengage in lawful picketing; initiate, unlawfully supportor dominate any employee organization engaged in thepresentation of grievances or other matters relating towages, hours, and conditions of employment; offer ouremployees rewards, incentives, or inducements for thepurpose of causing them to withdraw from, or rejectunion representation.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assisttheabove-namedUnion,oranyotherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, or to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer immediate and full reinstatement toWilburKnapp,FrankMoss,George Elwell, JackGawith, Duane Hubbs, Del White, Earl Lyons, JamesSali,Arnold Chenoweth, Wilbur Bundy, Guy Reynolds,and Leon Creel, and will make the aforesaid employeesand James Bradshaw, Merritt Benson, Tom Moore,Darrel Ard, and James Crump whole for any loss ofpaytheymay have suffered because of thediscrimination against them.WE WILL notify the above-named employees notalready reinstated if presently serving in the ArmedForces of the United States of their right to fullreinstatement upon application in accordance with theSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.Allour employees are free to become, remain, orrefrain from becoming or remaining members of theabove-named or any other labor organization. We will notdiscriminate in regard to hire or tenure of employment, orany term or condition of employment, against anyemployee because of membership in or activity on behalfof any labor organization.DatedByREA TRUCKINGCOMPANY, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, RepublicBuilding,10thFloor,1511ThirdAvenue,Seattle,Washington 98101, Telephone 583-7473.